Case 2:18-cv-06105-GW-AS Document 202 Filed 04/02/20 Page 1 of 1 Page ID #:7779

                                                                             April 2, 2020

                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA



 In the Matter of the Transfer of Cases         )
 from the Calendar                              )   ORDER OF THE CHIEF JUDGE
                                                )
                                                )                20-051
 of                                             )
                                                )
 Judge S. JAMES OTERO                           )
                                                )

       IT IS ORDERED, with the concurrence of the Case Management and

 Assignment Committee, that the following cases be reassigned from the calendar of

 Judge S. James Otero to the calendar of Judge George H. Wu for all further

 proceedings:

       2:18-cv-06105-SJO-ASx:             Highmark Digital, Inc. v. Casablanca Design
                                          Centers, Inc., et al.
       2:18-cv-10545-SJO-JEMx:            Chia-Ling Huang v. Lowes Home Center,
                                          LLC, et al.
       2:19-cv-06262-SJO-JEMx:            Dae Sung Hi Tech. Co. Ltd., et al. v. Trendy
                                          Cooks, et al.
       2:19-cv-09987-SJO-JEMx:            SRK Engineering Inc., et al. v. John
                                          Babcock, et al.
       5:17-cv-01021-SJO-AJWx:            Gina Taylor v. Wal Mart Associates Inc. et
                                          al.
       5:19-cv-02462-SJO-KESx:            Free-Free Industrial Corporation, et al. v.
                                          First Design Global
       2:14-cr-00338-SJO-42               USA v. Erskin Carter, (42)
       2:14-cr-00523-SJO:                 USA v. *SEALED*



 Dated: April 2, 2020
                                          Chief Judge Virginia A. Phillips
